CHAMBERS, Circuit Judge
(concurring).
I concur in the foregoing opinion of Judge HAMLEY. I desire to state (and I am sure neither Judge HAMLEY nor the court is resolving the point against me) that it is my view that we deal in this case with “jurisdiction” in the sense of whether it would be erroneous for us to act, not in the sense of naked power to act.
While I believe the statute should give the government a right to appeal in cases like these (and I do think the statute on its face tends to so indicate), I am nonetheless of the opinion that Judge Ham-ley has correctly analyzed the authorities of today.